Citation Nr: 0934145	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  92-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for tinea 
cruris.  

(The claim for service connection for a psychiatric disorder 
is the subject of a separately issued decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Jose Juarbe, M.D.


 
ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to October 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 1999 and later by the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO).  In the May 1999 decision, the RO confirmed a 
previously assigned noncompensable rating for tinea cruris.  

A hearing was held before the undersigned Veterans Law Judge 
in January 2001.  

The Board remanded the case for further procedural 
development in May 2008.  The case has now been returned for 
further appellate review.  


FINDINGS OF FACT

1.  The tinea cruris results in exfoliation, exudation or 
itching, involving an extensive area, and affects 8 percent 
of the Veteran's body.  

2.  The disorder does not cause exudation or itching which is 
constant, extensive lesions, or marked disfigurement; does 
not affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, and does not require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.




CONCLUSION OF LAW

The criteria for a compensable rating of 10 percent (but no 
higher) for tinea cruris are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letter dated in May 2008.  The RO 
specifically informed the Veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  For an increased compensation claim, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
These requirements were met in the July 2008 letter.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The record before the Board 
contains service treatment records and post-service treatment 
records.  Neither the Veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  The Veteran has been afforded 
a VA examination.  He has had a hearing.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the Veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

The Veteran's service-connected tinea cruris is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  However, the regulations for the 
evaluation of skin disabilities were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49,590 (July 31, 2002).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
Veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
Veteran's disability for periods preceding the effective date 
of the regulatory change. VAOPGCPREC 3-2000 (April 10, 2000).

Prior to August 30, 2002, a 10 percent rating was warranted 
under Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.

The revised criteria of Diagnostic Code 7806, effective 
August 30, 2002, provide that a 10 percent rating is 
warranted for dermatitis or eczema that affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period. 

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. 

More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

VA medical treatment records show ongoing treatment for tinea 
cruris as well as other skin disorders.  For example, a VA 
treatment record dated in April 2000 reflects that the 
Veteran had dryness and hyperkeratotic scales of the knucks, 
palms and knees.  He also had whitish lesions on the 
bilateral crural areas.  Other VA records contain similar 
information.  

The report of a skin examination conducted by the VA in 
January 1999 reflects that the Veteran reported a history of 
a rash on the groin since 1981.  He reported improvement with 
cream but with recurrence.  He also reported that after 
discontinuance of the treatment he had lesions on the hands, 
buttocks and genitalia.  He also referred to scaly lesion in 
the face with partial relief after multiple treatments.  His 
current treatment was HC 1% with no improvement.  There was 
pruritus, fissuring and pain.  On examination, there were 
hyperkeratotic plaques on the palms, and psoriasisiform 
plaque on the knuckles and knees.  There wr scaly patches on 
the eyebrows.  He had scaly toe webs and soles.  There were 
erythematous patches on the groins with arciform borders.  
The diagnoses were (1) psoriasis of hands and knees; (2) 
seborrheic dermatitis on face; (3) tinea cruris; and (4) 
tinea pedis.  

The report of a skin examination conducted by the VA in July 
2006 reflects that the Veteran had a history of having an 
inguinal rash or tinea cruris since military service.  He 
claimed persistent itching and rash in the inguinal area even 
after using antifungal creams for many years.  He claimed 
that he had worsening of the skin rash with sweating and 
exposure to a hot, humid environment.  He claimed improvement 
for a month or six weeks with the use of topical antifungal 
creams which had been prescribed, but the rash eventually 
recurred.  The medications consisted of Lotrimin cream, 
Diprolene AF cream, ammonium lactate 12% lotion, and 
loratidine 10 mg.  The Diprolene AF cream was used twice a 
day, the Lotrimin cream twice a day, ammonium lactate 12% 
lotion daily, and loratidine once daily.  There were no side 
effects.  His symptoms consisted of itching.  

On actually physical examination it was noted that the rash 
was located in the upper back, chest and neck where there 
were hypopigmented scaling patches covering 8% of the entire 
skin and 5% of exposed skin.  Located in the right side of 
the inguinal area, there was a pigmented patch.  Located on 
the left side of the inguinal area, there was slight erythema 
and scaling.  There was no disfigurement.  The diagnoses were 
tinea versicolor, tinea cruris and vitiligo.  He examiner 
stated that the skin condition did not affect his daily 
activities except when exposed to a hot and humid 
environment.  

The Board notes that impairment attributable to nonservice-
connected disabilities may not be considered.  38 C.F.R. 
§ 4.14.  In the present case, it is clear that a substantial 
portion of the veteran's impairment is due to a nonservice-
connected disability.  Significantly, however, if there is no 
basis for distinguishing between impairment due to the 
nonservice-connected disabilities, it must be assumed that 
all impairment is due to the service-connected disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998)(in which the 
Court vacated a decision by the Board where there was no 
medical evidence in the record separating the effects of the 
appellant's post-traumatic stress disorder from nonservice-
connected personality disorders).  The Board finds that it is 
difficult to separate the above mentioned conditions.  

Therefore, pursuant to Mittleider, the Board will assume that 
all of the skin impairment is attributable to the veteran's 
service-connected disabilities.  In this case, the Board 
observes the record indicates that the Veteran's service-
connected tinea cruris results in exfoliation, exudation or 
itching, involving an extensive area, and affects 8 percent 
of the Veteran's body.  Resolving all reasonable doubt in 
favor of the Veteran, the Board finds that he is entitled to 
a rating of 10 percent for this disability under the "old" 
and the "new" versions of Diagnostic Code 7806. See 38 
C.F.R. §§ 3.102, 4.3, 4.7.

The Board further finds that the Veteran's service-connected 
tinea cruris is not manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement; nor did 
it affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected; nor does it require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  As noted above, the VA examiner specified that only 
8 percent of the body was affected, and only 5 percent of 
exposed areas.  In addition, the fact that the symptoms are 
not constant is illustrated by the comment in the VA 
examination report showing that the skin condition did not 
affect his daily activities except when exposed to a hot and 
humid environment.  

As such, he does not meet or nearly approximate the criteria 
for a rating in excess of 10 percent under either the "old" 
or the "new" version of Diagnostic Code 7806.  In denying the 
claim for a higher rating, for both indicated periods, the 
Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra- schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
skin disorder with the established criteria found in the 
rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his dermatitis.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for those conditions.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the skin disability.  There is nothing in 
the record which suggests that the Veteran's skin disorder 
has markedly impacted his ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.









ORDER

Entitlement to a compensable rating of 10 percent for tinea 
cruris, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


